Judge MARTIN (Robert M.)
dissenting.
Defendant was indicted under G.S. 14-71 for receiving stolen goods (specifically, a man’s suit, valued in excess of $200) and was convicted of that offense. State’s evidence tended to show that the defendant possessed stolen property, and may have been sufficient to be submitted on a charge of larceny, but the record before us is devoid of any evidence pertinent to the defendant’s having received the goods or their having been stolen by someone other than the defendant. Therefore, judgment of nonsuit should have been entered at the close of the State’s evidence, State v. Burnette, 22 N.C. App. 29, 205 S.E. 2d 357 (1974); State v. Emanuel, 267 N.C. 663, 148 S.E. 2d 588 (1966). Accordingly, I would vote to vacate the conviction appealed from and to reverse the judgment entered below.